Citation Nr: 0942118	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision in which the RO denied 
the Veteran's claim for a rating in excess of 70 percent for 
generalized anxiety disorder with undifferentiated somatoform 
disorder with history of post-traumatic stress disorder 
(PTSD), as well as his claim for a TDIU.  The Veteran was 
provided with notice of the denial in November 2005.  He 
filed a notice of disagreement (NOD) with respect to the 
increased rating denial in December 2005.  The claims were 
again denied in a rating decision dated in March 2006.  The 
Veteran filed an NOD with respect to the TDIU denial later in 
March 2006.  The RO issued a statement of the case (SOC) 
addressing both issues in October 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in October 2006.

In September 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In November 2007, the Board denied the claim for an increased 
rating and remanded the claim for a TDIU to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  After 
completing the requested actions, the AMC continued the 
denial of the claim, as reflected in the August 2008 
supplemental SOC (SSOC), and returned this matter to the 
Board for further appellate consideration.

In a December 2008 decision, the Board denied the claim for a 
TDIU.  The Veteran, in turn, appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2009, the Court granted the parties' joint 
motion for remand, vacating the Board's decision, and 
remanding the claim to the Board for further proceedings 
consistent with the joint motion.  

In September 2009, the Veteran's attorney submitted 
additional evidence directly to the Board, with a waiver of 
initial RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2009).

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in July 2009, the 
Veteran executed a power-of-attorney in favor of Robert V. 
Chisholm with regard to the claims on appeal.  The Veteran's 
current attorney has submitted written argument on his 
behalf.

The Boar also  notes that the Veteran's original VA claims 
file has been lost, and that the current file is a rebuilt 
one.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for 
remand (JMR), and the Board's review of the claims file, 
further RO action on the claim on appeal is warranted.

In the JMR, the parties noted that the November 2007 Board 
remand instructed that the Veteran should undergo examination 
for his service-connected disabilities, and that the 
physician should specifically comment upon findings in a 
March 2005 occupational therapy examination report, and a 
September 2005 audiological evaluation and subsequent 
addendum opinion, addressing the impact the Veteran's 
service-connected disabilities had on his employment.  See 
JMR, pp. 1-2.

The requested VA examinations were performed in July 2008.  
Unfortunately, the VA examiners failed to specifically 
comment upon the March 2005 examination report and the 
September 2005 evaluation and addendum.  In the JMR, the 
parties found that the July 2008 examinations did not 
substantially comply with the directives of the Board's 2007 
Remand.  See JMR, p. 2.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In light of the concerns expressed in 
the JMR, remand is required to afford the Veteran VA 
examination which substantially comply with the November 2007 
Board remand instructions.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claim for a TDIU (which is a 
claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy (or copies) of any notice (or notices) 
of the date and time of the examination sent to the Veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes inpatient and outpatient treatment 
records from the Denver VAMC dated from March 2005 to 
December 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain from the Denver VAMC all outstanding pertinent 
treatment records since December 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2009) as regards 
requests for records from Federal facilities. 

Documents of record also indicate that the Veteran receives 
benefits from the Social Security Administration (SSA) 
(although it not clear from the record if these benefits are 
disability benefits or retirement benefits).  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file a copy of any SSA disability determination for 
the Veteran's claim, as well as copies of all medical records 
underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the TDIU claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
pertinent evidence in his possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the TDIU claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of evidence submitted directly to the Board in 
September 2009, notwithstanding the waiver of initial RO 
consideration of the evidence. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC all outstanding pertinent VA 
records of evaluation and/or treatment 
of the veteran's psychiatric disability, 
hearing loss, and tinnitus, since 
December 2007..  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from SSA a 
copy of any disability determination for 
the Veteran, as well as copies of all 
medical records underlying any such 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should send to the appellant 
and his attorney  a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO's letter should clearly explain 
to the appellant that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney  of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
tests and studies deemed appropriate 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical 
findings should be reported in detail.  

The examiner should provide an 
assessment as to the extent of the 
Veteran's occupational impairment that 
is attributable solely to his service-
connected psychiatric disability, 
hearing loss, and tinnitus.  
Specifically, the physician should 
render an opinion as to whether, it is 
at least as likely as not (i.e., there 
is 50 percent or greater probably that-
notwithstanding the Veteran's age or any 
impairment from nonservice-connected 
disability/ies-the Veteran's service-
connected psychiatric disability, 
hearing loss and/or tinnitus-either 
individually or in concert-render(s) 
him unable to obtain and retain 
substantially gainful employment.  

In rendering the requested opinion, the 
examiner should consider and 
specifically comment upon findings in 
the March 2005 occupational therapy 
examination report, and the September 
2005 audiological evaluation report and 
subsequent addendum opinion, which 
address the impact the Veteran's 
service-connected disabilities on his 
employment.  The examiner should also 
specifically address whether the record 
indicates that the Veteran is capable of 
maintaining only "marginal employment."

The physician should set forth all 
clinical findings, together with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

6.  If the Veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record a 
copy (or copies) of any notice (or 
notices) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the TDIU claim on appeal.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO must apply the provisions of 
38 C.F.R. § 3.655(b) as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
(to include that submitted directly to 
the Board in September 2009) and legal 
authority.

9.  If a TDIU remains denied, the RO 
must furnish to the Veteran and his 
attorney  an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


